Citation Nr: 1501606	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral ear disability other than tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the record.

In addition to the physical claims file the Board has reviewed the "Virtual VA" electronic claims file in order to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.

2.  As discussed at the June 2014 hearing, prior to the promulgation of a decision on appeal, the Veteran and his representative notified the Board that he wished to withdraw the claim for entitlement to a bilateral ear disability other than bilateral hearing loss or tinnitus.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of the appeal of the Veteran's claim for entitlement to a bilateral ear disability other than bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim for bilateral hearing loss may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during his military service.

A review of the Veteran's service records shows that the Veteran did not have hearing loss for VA purposes at his separation examination in April 1973.  However, he did have a threshold shift in his hearing acuity between his initial May 1969 examination and his April 1973 separation examination.  

Further, the Veteran had an auditory threshold of 35 decibels at 3000 Hz in his left ear during a periodic examination in October 1972, which, by itself is not enough to show hearing loss for VA purposes, but nonetheless is evidence of a shift in hearing acuity.

A review of the Veteran's post-service treatment records shows a current diagnosis of bilateral sensorineural hearing loss and tinnitus.

An October 2011 VA examination diagnoses mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear as well as tinnitus.  The examiner opined that the tinnitus present "is less likely (less than 50/50 probability) caused by or a result of military noise exposure" because the Veteran did not report tinnitus during service or until 10 to 15 years prior.

The examiner also noted that the Veteran's hearing impairment "is less likely than not, given completely normal and NOT shifted hearing on discharge, caused by or a result of military noise exposure."  The examiner noted normal hearing bilaterally upon entrance and separation from service and noted that the one abnormal reading "could be related to the transient ear infections he reports."  

In September 2012 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  With regard to the Veteran's tinnitus, the examiner noted that she "cannot resolve this issue without resort to mere speculation" because the Veteran did not report tinnitus until approximately 10 to 15 years prior.  The examiner also opined that the Veteran's tinnitus is not "delayed onset tinnitus from the military" because as the interval between noise exposure and the tinnitus onset increases the possibility "that tinnitus will be triggered by other factors increases."  The examiner listed several other disabilities and medications that could cause tinnitus.

With regard to the Veteran's bilateral hearing loss, the examiner opined that it "is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  The examiner noted that the Veteran's hearing was normal at entrance and separation and there was "no shift in hearing for the worse at any frequency between 500 and 4000 Hz."  The examiner noted that a significant threshold shift is defined as "a 15 dB HL shift or more."  The examiner also opined that the hearing loss "is not a delayed onset hearing loss from the military" as "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

In June 2014 the Veteran submitted an opinion of a private treatment provider.  The private treatment provider noted that considering the Veteran's significant history of noise exposure while serving on active duty that "both tinnitus and bilateral hearing loss are likely for the most part, the product of noise exposure while in the military."

Based on the Veteran's military occupation specialty and his credible testimony, the Board finds that the Veteran had noise exposure during his military service.

Considering the medical opinions both in favor of and against the Veteran's claims, and giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

The appeal as to the issue of entitlement to a bilateral ear disability (other than the above) is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


